Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael J. Shea Reg. No. 34,725 on 7/29/2022.

Specifications  “CROSS REFERENCE TO RELATED APPLICATIONS” paragraph has been amended as:
	This application is a continuation of U.S. Application No. 12/631,298, filed on December 4, 2009, now abandoned, which is based on and claims priority under 35 U.S. §119 to Korean Patent Application No. 10-2008-0122488, filed on December 4, 2008, in the Korean Intellectual Property Office. The contents of each of these applications are incorporated by reference herein in their entirety.

The following claims have been amended as:
Claim 1 (Currently Amended): A watch terminal comprising: 
a display device including a touch screen panel for acting as an input device and a display for displaying user data;
a mode selection key for switching to a watch mode or idle mode; and 
control circuitry configured to: 
identify the watch mode in which the touch screen panel is inactive and [[only]] time-related information is displayed on the display; 
based on an input of the mode selection key in the watch mode, switch the idle mode in which the touch screen panel is active and [[only]] information related to the idle mode of watch terminal is displayed on the display, and based on detecting an incoming call in the idle mode, display [[only]] an incoming call-related information while displaying both a call connection indicator and a call rejection indicator on the display; 
based on detecting the incoming call in the watch mode, activate the touch screen panel and display [[only]] an incoming call-related information while displaying both a call connection indicator and a call rejection indicator on the display; 
control connecting to the incoming call based on a first touch input comprising movement in a first direction from a first portion to a second portion of the call connection indicator while displaying the call rejection indicator; and 
control rejecting the incoming call based on a second touch input comprising movement in a second direction opposite the first direction from a first portion to a second portion of the call rejection indicator while displaying the call connection indicator.
 
Claim 5 (Currently Amended): A method for a watch terminal comprising a display device including a touch screen panel for acting as an input device and a display for displaying user data, the method comprising: 
identifying the watch mode in which the touch screen panel is inactive and [[only]] time-related information is displayed on the display; 
based on an input of a mode selection key of watch terminal in the watch mode, switching the idle mode in which the touch screen panel is active and [[only]] information related to the idle mode of watch terminal is displayed on the display, and based on detecting an incoming call in the idle mode, displaying [[only]] an incoming call-related information while displaying both a call connection indicator and a call rejection indicator on the display; 
based on detecting the incoming call in the watch mode, activating the touch screen panel and displaying [[only]] an incoming call-related information while displaying both a call connection indicator and a call rejection indicator on the display; 
connecting to the incoming call based on a first touch input comprising movement in a first direction from a first portion to a second portion of the call connection indicator while displaying the call rejection indicator; and 
rejecting the incoming call based on a second touch input comprising movement in a second direction opposite the first direction from a first portion to a second portion of the call rejection indicator while displaying the call connection indicator.
 
Claim 16 (Canceled).
 
Claim 17 (Currently Amended): The 1[[16]], wherein each of the first and second portions of the call connection indicator comprise respective first and second indicia and each of the first and second portions of the call rejection indicator comprise respective third and fourth indicia.  
 
Claim 18 (Canceled).
 
Claim 19 (Canceled).  
 
Claim 20 (Currently Amended): The 1[[16]], wherein the first touch input further comprises successively touching the first and second portions of the call connection indicator and the second touch input comprises successively touching the first and second portions of the call rejection indicator.   

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 11/2/2021, prior arts of record and newly cited art when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 5 when taken in the context of the claims as a whole.
At best the prior arts of record and newly cited art found, specifically, newly cited Tsern (US 2009/0199130 A1) discloses [0014] FIG. 2 illustrates an embodiment of a wearable electronic data and communication device with a multi-touch display responsive to multi-touch input. Here the device 100 is mounted in a wristwatch accessory. In one embodiment, the electronic data and communication device 100 may be implemented as a module that is removably inserted into a receptacle formed into the case for the portable device, such as a watch, for example. Shown in FIG. 2 is an embodiment wherein a default mode of operation is a clock/watch face shown on display 102. When a user implements a contact gesture using his or her finger tip 104 the default mode of operation can change to an icon mode, shown on display 102; Wood (US 8,145,196 B2) discloses 13:30-40 FIG. 9 is an exemplary incoming call screen 900 according to one embodiment of the invention. The exemplary incoming call screen 900 can be presented on a display of a mobile communication device when a call is incoming. The exemplary incoming call screen 900 can display an answer control 902 and a decline control 904. If the user selects the answer control 902, the incoming call can be answered and taken by the user of the mobile communication device. Alternatively, if the user selects the decline control 904, the incoming call can be declined in sent to voicemail where an appropriate greeting is presented to the caller, 16:24-36 The mobile multi-function device 1100 also includes a user input device 1108 that allows a user of the mobile multi-function device 1100 to interact with the mobile multi-function device 1100. For example, the user input device 1108 can take a variety of forms, such as a button, keypad, dial, etc. Still further, the mobile multi-function device 1100 includes a display 1110 (screen display) that can be controlled by the processor 1102 to display information to the user. The user input device 1108 can also be implemented as a touch-sensitive device apart or integral with the display 1110. A data bus 1111 can facilitate data transfer between at least the file system 1104, the cache 1106, the processor 1102, and the CODEC 1112; newly cited Arrehn (US 9,152,309 B1) discloses 1:49-2:7 In one implementation, a computer-implemented touch screen call interface method is disclosed. The method comprises announcing an incoming telephone call on a mobile device touch screen display, connecting to the call and displaying a slidable panel on the display while locking the display from inputs other than unlocking inputs, receiving a user selection moving the slidable panel away from a position that covers one or more selectable controls, and unlocking the display for selection of the selectable controls while the slidable panel stays in a position that leaves the selectable controls uncovered. The method can also comprise displaying information about the telephone call on the slidable panel. In addition, the method can further comprise receiving a user selection dragging the slidable panel over the selectable controls and locking the display form inputs other than unlocking inputs in response to the user selection; and newly cited Duarte (US 2009/0278806 A1) discloses [0104] Another example of swipe gesture 402EE is shown in FIGS. 12A through 12D, in the context of an email application where items 602 are email messages. The user begins swipe gesture 402EE in FIG. 12A and continues it in FIG. 12B. FIG. 12C depicts Delete button 1101 and Undo button 1102 (which performs the same function as Cancel button 1102 in FIG. 11C), giving the user an opportunity to confirm or cancel the delete operation. FIG. 12D depicts message 1104 informing the user that item 602 has been deleted, as well as Undo button 1103 to give the user an opportunity to undo the deletion, [0105] One skilled in the art will recognize that other gestures 402 may be performed on screen 101, according to well-known techniques of direct manipulation in connection with touch-sensitive screens and objects displayed thereon.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art at the time the invention was made, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 5 as a whole.
Thus, claims 1 and 5 are allowed over the prior arts of record.  Dependent claims 2-3, 6-8, 10, 12-14, 17 and 20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 11/2/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
       /JENNIFER N WELCH/       Supervisory Patent Examiner, Art Unit 2143